DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20, 36, and 40 are cancelled. 
	Claims 21-31 are pending.
Claims 32 and 33 are objected to. 
Claims 34, 35, and 37-39 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 8,424,183 B2) in view of Mines et al. (2014/0277528 A1).
Regarding Claim 21, Thomas discloses an augment (abstract) configured for implantation with an orthopedic component (Column 3, lines 55-60) including an articular component (augment component shown in Figure 1) and a stem extending from the articular component (stem is disclosed in Column 4, lines 60-65), the augment (Figure 1) comprising an augment wall (tapered wall as seen in Figure 1) having an outer portion (Figure 1, where outer portion is the outer portion of the augment), an inner portion (Figure 1, where the inner portion is the inner channel as described in Column 2, lines 22-25), an anterior side (side seen in left side figure in Figure1), a posterior side (side seen in right side figure in Figure 1), a distal most end (end at bottom of figures in Figure 1 and described in Column 2, lines 20-23), and a proximal most end (end seen at top of figures in Figure 1 and described in Column 2, lines 20-23) opposite the distal most end, the inner portion defining an inner region of the augment (as seen in Figures 1-3), the inner region sized to receive the stem (as seen in Figure 8 where stem in attached via femoral adapter), the inner region extending along a longitudinal axis (as seen in 

    PNG
    media_image1.png
    598
    580
    media_image1.png
    Greyscale


Thomas discloses the invention substantially as claimed, but fails to disclose that the relief axis extends away from the longitudinal axis in a distal-to-proximal direction.  
In the same art of knee augments, Mines teaches the use of augments that can be a tibial augment (Figure 1) or a femoral augment (Figure 24A). As the disclosure of Thomas is a femoral augment, a modification of the augment of Thomas for use as a tibial augment as is 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the femoral augment with the relief of Thomas for use as a tibial augment as is taught by Mines in order to provide an augment with the improved structure of Thomas for providing stability that can be used in tibial prosthesis.   
Regarding Claim 22, Thomas discloses that the outer portion is stepped (Figure 1, and described in Column 2, lines 25-28). 
Regarding Claim 23, Thomas discloses the relief with a relief wall (as seen in Figure 1). 
Regarding Claim 24, Thomas discloses that the relief wall is inwardly tapered to reduce a profile size of the augment (profile of augment wall is inwardly tapered as seen in Figure 1).  
Regarding Claim 25, Thomas discloses the augment with a distal end portion (bottom of the figures in Figure 1) and a proximal end portion (top of the figures in Figure 1), and the distal end portion is wider than the proximal end portion (as best seen in Figure 2).
Regarding Claim 26, Thomas discloses the invention substantially as claimed, but does not disclose the augment as a tibial augment.  
In the same art of knee augments, Mines teaches the use of augments that can be a tibial augment (Figure 1) or a femoral augment (Figure 24A). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the femoral augment with the relief of Thomas for use as a tibial augment as is taught by Mines in order to provide an augment with the improved structure of Thomas for providing stability that can be used in tibial prosthesis.   
Regarding Claim 27, Thomas in view of Mines discloses the invention of Claim 26 as described above, and Thomas further discloses the relief on the posterior side of the augment wall (as seen in the right hand figure of Figure 1 where the relief is non the posterior side of the augment wall) . 

Regarding Claim 29, Thomas in view of Mines discloses the invention of Claim 26 as described above, and Mines further discloses a pair of openings extending distally from the proximal end (Figure 4, 52), where the pair of openings are configured to receive placement of a pair of keels of the orthopedic component (as seen in Figure 5).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Thomas in view of Mines with the keel openings of Mines in order to provide a custom and secure attachment to the tibial plate when the device of Thomas in view of Mines is used as a tibial augment. 
Regarding Claim 30, Thomas in view of Mines discloses the invention of Claim 26 as described above, and Thomas further discloses that the anterior side extends at a first angle relative to the longitudinal axis (anterior side as seen in Figure 1 extends at an angle of zero degrees relative to the longitudinal axis), the posterior side extends at a second angle relative to the longitudinal axis (posterior side extends along the oblique axis), and where the first angle is different from the second angle (an angle of zero and an angle formed along the oblique axis would be different.
Regarding Claim 31, Thomas in view of Mines discloses the invention of Claim 21 as described above, and Thomas further discloses that the augment is a femoral augment (Column 1, lines 10-15).







Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34, 35, and 37-39 are allowed. 

Response to Arguments
	Applicant’s cancellation of Claim 40 overcomes the previous drawing and 112 (b) rejections. 
Applicant’s arguments with respect to claims 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The primary reference relied upon in the current rejection is Thomas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774       



/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774